 



Exhibit 10.23
December 9, 2005
Thomas Thimot
49 Los Gatos Blvd.
Los Gatos, CA 95030
Dear Thomas:
As you know, iPass Inc. (“iPass” or the “Company”) and GoRemote Internet
Communications, Inc. (“GRIC”) are in the process of executing a merger agreement
which, if consummated, would merge GRIC into a wholly owned subsidiary of iPass
(the “Merger”). As part of the transactions contemplated by the Merger, you must
sign a Voting Agreement, a Non-Competition Agreement, an agreement with GRIC
that extinguishes your existing severance arrangements with GRIC upon
consummation of the Merger, and this offer letter agreement for a position with
iPass upon the closing of the Merger.
In this offer letter agreement, iPass is pleased to offer you continued
employment in the new position of Sr. Vice President, Worldwide Sales, subject
to the successful closing of the Merger. This letter embodies the terms and
conditions of our offer of continued employment. These terms and conditions of
employment (including any severance terms) will be effective only as of the
Effective Time (as defined in the Merger Agreement). If the Merger does not
close, this offer shall be null and void, and, even if accepted by you, will not
bind iPass.
Position, Reporting Relationship, Office Location, Hire Date
As noted above, you will continue employment in the new position of Sr. Vice
President, Worldwide Sales and will be expected to perform such duties as are
normally associated with this position and such duties as are assigned to you
from time to time. You will be expected, to the best of your ability, to devote
your full business time and attention to your job duties. You will report to Ken
Denman. Subject to the severance provisions set forth below, the Company may
change your position, duties, reporting relationship and work location from time
to time in its discretion. You acknowledge and agree that your acceptance of the
position set forth in this offer letter agreement shall not constitute a
constructive termination, resignation for good reason, or any other such
triggering event for purposes of your existing agreements or severance benefits
with GRIC.
You hereby represent that July 29, 2004 was your original employment hire date
with GRIC, and you represent and warrant that you had no other period of
employment or other service relationship to GRIC (such as a consulting
relationship). For the purposes of your continued employment with iPass,
including with respect to calculation of service-related entitlements and
Company policies, your previous service with GRIC will be regarded as service
with iPass.

 



--------------------------------------------------------------------------------



 




Compensation, Employee Benefits and Stock Option Grant
Your base salary will be $11,458.34 semi-monthly, less required deductions and
withholdings. If annualized, this amount equals $275,000. As an exempt, salaried
employee, you will not be eligible for overtime compensation.
In addition, you will be eligible to earn an annual bonus of up to $180,000,
less required deductions and withholdings, and paid on a quarterly basis and
contingent upon successful completion of quarterly objectives (the “Variable
Compensation”). Entitlement to and calculation of the Variable Compensation, if
any, is at the Company’s sole discretion. Variable Compensation payments (if
any) will be paid within forty-five (45) days after the end of each fiscal
quarter, subject to you meeting all required conditions for receipt of the
Variable Compensation, including the requirement that you remain an employee in
good standing as of the payment date in order to earn and be eligible to receive
a Variable Compensation payment.
You also will be eligible to earn a retention bonus equal to three (3) months of
your then-current base salary, less standard deductions and withholdings (the
“Retention Bonus”). You will earn a Retention Bonus if during the entire one
(1) year period after the Effective Time: (i) you comply with all of your
obligations under this offer letter agreement; (ii) you do not resign your
employment with iPass (unless for Good Reason, as defined herein) and your
employment is not terminated by iPass for Cause (as defined herein); and
(iii) you remain an employee in good standing with iPass on the date that is one
(1) year after the Effective Time. You also will receive the full Retention
Bonus if iPass terminates your employment without Cause (as defined herein) or
you resign your employment for Good Reason (as defined herein) during the one
year period after the Effective Time, provided that you have met all of the
other conditions for earning this bonus up until your termination date. If
earned, any Retention Bonus will be paid to you in one lump sum payment within
thirty (30) days after the date it is earned. No pro-rata bonus will be earned
for any partial year’s service.
Subject to the terms, conditions and limitations of the benefit plans, you will
be eligible to participate in iPass’ health, dental, vision, life, AD&D, and
short term and long term disability insurance, and 401(k) plan. The health and
dental plans provide you with several options regarding your care. iPass will
provide you with additional information about the options available to you. You
understand and hereby agree that your benefits coverage provided by GRIC will
terminate effective as of the Effective Time, and you will not be able to
continue to make contributions to the GRIC 401(k) plan effective as of the
Effective Time. We will provide you with additional information about your
options with respect to any outstanding balance you may have in the GRIC 401(k)
plan. In addition, during your employment under this Offer Letter, you will be
entitled to participate in the Company’s benefit plans at the same level and
under the same terms and conditions applicable to all other senior executives of
the Company (excluding the position of iPass’ Chief Executive Officer).
Further, subject to the approval of the Board of Directors of iPass, you will
receive options to purchase 200,000 shares of iPass’ common stock, subject to a
four-year vesting schedule and other restrictions. The terms of these options
will be set forth in a separate stock option agreement and the governing stock
option plan.
Of course, iPass retains the discretion to modify compensation and benefits from
time to time in its discretion, subject to the severance benefits provisions set
forth below.
Company Rules and Regulations, Proprietary Information Agreement
As an iPass employee, you will be expected to duly, punctually, and faithfully
perform and observe any rules and regulations that the Company may now or shall
hereafter establish governing the conduct of its

 



--------------------------------------------------------------------------------



 



business or its employees, and you will be required to acknowledge in writing
that you have read [and will comply with] the Company’s Employee Handbook. In
addition, you are required, as a condition of this offer of continued
employment, to sign and comply with the iPass Inc. Employee Proprietary
Information and Inventions Agreement (“Proprietary Information Agreement”) which
is attached to this letter as Exhibit A.
At Will Employment Relationship
Employment with the Company is at the will of each party and both you and iPass
may, with or without Cause, and with or without advance notice, terminate your
employment at any time.
Severance Benefits
If at any time during your employment (except during the 18 month period
following the consummation of a Corporate Transaction (as defined herein)):
(i) The Company or any successor terminates your employment without Cause (as
defined herein), or if you resign for Good Reason (as defined herein); and
(ii) in either event, you first sign, date, and deliver to the Company a general
release of all known and unknown claims in the form provided to you by the
Company, and allow this release to become effective; then you will receive, as
your sole severance benefits:

  •   Severance pay equal to three (3) months of your base salary in effect as
of the termination date, less required deductions and withholdings, paid in one
lump sum on the first payroll date following the effective date of the required
release; and     •   Provided that you timely elect continued group health
insurance coverage through COBRA, the Company will pay your COBRA premiums
sufficient to continue your group health insurance coverage at the same level in
effect as of your termination date for three (3) months after your termination
or until you become eligible for group health insurance coverage through a new
employer, whichever occurs first.     •   Accelerated vesting of any stock
options that were granted to you by GRIC on September 29, 2005 (as converted
pursuant to the Merger) and that are unvested as of the date of termination.

If within 18 months after the consummation of a Corporate Transaction (as
defined herein): (i) The Company or any successor terminates your employment
without Cause (as defined herein), or if you resign for Good Reason (as defined
herein); and (ii) in either event, you first sign, date, and deliver to the
Company a general release of all known and unknown claims in the form provided
to you by the Company, and allow this release to become effective, then you will
receive, in lieu of the severance benefits set forth above and as your sole
severance benefits:

  •   Severance pay equal to six (6) months of your base salary in effect as of
the termination date, less required deductions and withholdings, paid in one
lump sum on the first payroll date following the effective date of the required
release;     •   Provided that you timely elect continued group health insurance
coverage through COBRA, the Company will pay your COBRA premiums sufficient to
continue your group health insurance coverage at the same level in effect as of
your termination date for six (6) months after your termination or until you
become eligible for group health insurance coverage through a new employer,
whichever occurs first; and

 



--------------------------------------------------------------------------------



 



  •   Accelerated vesting of any Company stock options that are unvested as of
the date of termination.

For purposes of this offer letter agreement only:

  •   “Cause” shall mean the occurrence of any one or more of the following (and
only the following): (i) your conviction of any felony involving fraud or act of
dishonesty against the Company or its parent corporation or subsidiary
corporation (whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Internal Revenue Code
(“Affiliates”)); (ii) conduct by you which, based upon good faith and reasonable
factual investigation and determination of the Board of Directors of the
Company, demonstrates gross unfitness to serve; or (iii) intentional, material
violation by you of any contractual, statutory or fiduciary duty owed by you to
the Company or its Affiliates;     •   During the one (1) year period after the
Effective Time, “Good Reason” as used herein shall mean a resignation by you of
your employment because: (i) The Company requires that you relocate to a
worksite that is more than 60 miles from its current principal executive office,
unless you agree in writing to such relocation; or (ii) the Company reduces your
monthly salary below its then-existing gross rate, unless you agree in writing
to such reduction; or (iii) The Company, without your written consent, assigns
duties and responsibilities to you that results in a material diminution in your
duties or responsibilities as compared to the duties and responsibilities you
perform at the outset of your employment with iPass including, without
limitation, an assignment in which you are no longer responsible for sales of
iPass products and services (as those products and services exist at the
Effective Time) to a worldwide geographic sales territory. However, a change in
your title, a requirement that you report to a Chief Operating Officer rather
than the Chief Executive Officer, or the assignment by the Company to another
employee of the sales function for future iPass products or services (including
any products or services acquired by acquisition or merger after the Effective
Time), shall not individually or jointly be deemed “Good Reason.”     •   After
one (1) year has elapsed from the Effective Time, “Good Reason” as used herein
shall mean a resignation by you of your employment because: (i) The Company
requires that you relocate to a worksite that is more than 60 miles from its
current principal executive office, unless you agree in writing to such
relocation; or (ii) the Company reduces your monthly salary below its
then-existing gross rate, unless you agree in writing to such reduction.     •  
“Corporate Transaction” shall mean (i) the sale of all or substantially all of
the assets of iPass or (ii) a merger of iPass with or into another entity in
which the stockholders of iPass immediately prior to the closing of the
transaction own less than a majority of the ownership interest of iPass
immediately following such closing. For purposes of determining whether the
stockholders of iPass prior to the occurrence of a transaction described above
own less than fifty percent (50%) of the voting securities of the relevant
entity afterwards, only the lesser of the voting power held by a person either
before or after the transaction shall be counted in determining that person’s
ownership afterwards. “Corporate Transaction” shall not mean the Merger.

The severance benefits set forth in this offer letter agreement shall be the
sole severance benefits that you may be entitled to receive from the Company in
the event of your employment termination. You shall not be entitled to receive
any severance benefits pursuant to the Company’s current or future severance
benefit plans unless the Company expressly states in writing that you shall be
entitled to such benefits. You also acknowledge and agree that after the
Effective Time, you shall not be entitled to receive any severance benefits from
the Company, or any of its subsidiaries, pursuant to any agreement (written,
oral or implied)

 



--------------------------------------------------------------------------------



 



with, or policy of, GRIC, or pursuant to any Board resolution or any other
corporate action by GRIC. Finally, you acknowledge and agree that when it
becomes effective at the Effective Time, this offer letter agreement supersedes
and replaces any employment or severance agreements of any kind between you and
GRIC and any such agreements with GRIC shall be terminated as of the Effective
Time and have no further force or effect.
Additional Employee Agreements
By accepting employment with the Company you agree to the following:

  •   You consent at the Closing to the transfer to iPass of any and all
documents and files relating to your employment with GRIC, including but not
limited to your personnel file records, and further consent to iPass’ use of
such documents and files in connection with your continued employment; and     •
  You hereby generally and completely release the Company and GRIC, and its and
their directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns, from any and all claims, liabilities and obligations, both known
and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date you
sign this offer letter agreement. This general release includes, but is not
limited to: (a) all claims arising out of or in any way related to your
employment with GRIC; (b) all claims related to your compensation or benefits
from GRIC or the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in GRIC or the Company (except for stock rights
provided for in the Merger Agreement); (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, and the California Fair Employment and Housing Act (as
amended). You also acknowledge that you have been paid for all time worked and
have not suffered any on-the-job injury for which you have not already filed a
workers compensation claim.

Dispute Resolution
To ensure rapid and economical resolution of any disputes which may arise under
this letter agreement or concerning your employment or the termination thereof,
you and iPass agree that any and all claims, disputes or controversies of any
nature whatsoever arising between us shall be resolved by confidential, final
and binding arbitration conducted by Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) before a single arbitrator in San Mateo County,
California, under the then-applicable JAMS rules for the resolution of
employment disputes. The parties acknowledge that by agreeing to this
arbitration procedure, they waive the right to resolve any such dispute through
a trial by jury, judge or administrative proceeding. The Company shall bear
JAMS’ arbitration fees and administrative costs. The arbitrator shall: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator, and not a court, shall
also be authorized to determine whether the provisions of this paragraph apply
to a dispute, controversy or claim sought to be resolved in accordance with
these arbitration procedures. Nothing in this Agreement is intended to prevent
either party from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.

 



--------------------------------------------------------------------------------



 



Miscellaneous
This letter, along with your Proprietary Information Agreement, is the entire
agreement between you and iPass concerning the terms and conditions of your
continued employment effective as of the Closing. This letter supersedes any
other agreements or promises made to you by anyone regarding the subjects in
this offer letter agreement (including, without limitation, the Agreement and
Amendment to Existing Employment and Severance Agreements, Policies and
Arrangements). For purposes of construing this letter agreement, any ambiguity
shall not be construed against either party as the drafter. No waiver of any
breach of this letter agreement, or rights hereunder, shall be effective unless
in writing. In addition, this offer of continued employment is subject to
satisfactory proof of your right to work in the United States.
Any additions or modifications of these terms, except for those changes
expressly reserved to the Company’s discretion in this letter, must be in
writing and signed by you and the Chairman and CEO of iPass. This offer is valid
until December 12, 2005 at 5:00 pm.
Please note that the contemplated Merger remains highly confidential. You may
discuss this offer only with your immediate family and professional advisors,
provided that you obtain their agreement to keep the transaction confidential
until publicly announced by iPass.
Please signify your acceptance by signing and dating below and returning this
offer of continued employment contingent upon completion of the Merger to Mike
Badgis at fax number (650) 232-0232.
We all look forward to working and building iPass with you.

             
Welcome aboard,
      Accepted    
 
           
/s/ Ken Denman
 
      /s/ Thomas Thimot
 
   
Ken Denman
      Thomas Thimot    
Chairman & CEO
           
 
           
 
      12/05/2005    
 
      Date    

Exhibit A — Employee Proprietary Information and Inventions Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
IPASS INC. EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 



--------------------------------------------------------------------------------



 



EMPLOYEE CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT
     In consideration of my offer of continued employment by iPass, Inc.
(“iPass”), made in connection with the potential merger of GoRemote Internet
Communications, Inc. (“GoRemote”) into a wholly-owned subsidiary of iPass (the
“Merger”), and the compensation now and hereafter paid to me, I hereby enter
into the following Employee Confidentiality and Inventions Assignment Agreement
(the “Agreement”). This Agreement is contingent upon the successful closing of
the Merger and shall be effective retroactive to the date of my initial hire by
GoRemote, namely July 29, 2004. The term “Company” as used in this Agreement
shall mean iPass, GoRemote, and its and their respective successors,
predecessors, subsidiaries, and parents:
1. Confidentiality.
     1.1 Nondisclosure; Recognition of Company’s Rights. At all times during my
employment and thereafter, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as such use is required in connection with my work for Company,
or unless the Chief Executive Officer (the “CEO”) of Company expressly
authorizes in writing such disclosure or publication. I will obtain the CEO’s
written approval before publishing or submitting for publication any material
(written, oral, or otherwise) that relates to my work at Company and/or
incorporates any Confidential Information. I hereby assign to Company any rights
I have or acquire in any and all Confidential Information and recognize that all
Confidential Information shall be the sole and exclusive property of Company and
its assigns.
     1.2 Confidential Information. The term “Confidential Information” shall
mean any and all confidential knowledge, data or information related to
Company’s business or its actual or demonstrably anticipated research or
development, including without limitation: (a) trade secrets, inventions, ideas,
processes, computer source and object code, data, formulae, programs, other
works of authorship, know-how, improvements, discoveries, developments, designs,
and techniques; (b) information regarding products, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.
     1.3 Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in strict confidence and will
not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information, unless expressly
authorized by an officer of Company in writing.
     1.4 No Improper Use of Information of Prior Employers and Others. I
represent that my employment by Company does not and will not breach any
agreement with any former employer, including any noncompete agreement or any
agreement to keep in confidence information acquired by me in confidence or
trust prior to my employment by Company. I further represent that I have not
entered into, and will not enter into, any agreement, either written or oral, in
conflict herewith. During my employment by Company, I will not improperly use or
disclose any confidential information or trade secrets of any former employer or
other third party to whom I have an obligation of confidentiality, and I will
not bring onto the premises of Company or use any unpublished documents or any
property belonging to any former employer or other third party to whom I have an
obligation of confidentiality, unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
that is generally known and used by persons with training and experience
comparable to my own, is common knowledge in the industry or otherwise legally
in the public domain, or is otherwise provided or developed by Company.
2. Inventions.
     2.1 Inventions and Intellectual Property Rights. As used in this Agreement,
the term “Invention” means any ideas, concepts, information, materials,
processes, data, programs, know-how, improvements, discoveries, developments,
designs, artwork, formulae, other copyrightable works, and techniques and all
Intellectual Property Rights therein. The term “Intellectual Property Rights”
means all trade secrets, copyrights, trademarks, mask work rights, patents and
other intellectual property rights recognized by the laws of any jurisdiction or
country.
     2.2 Prior Inventions. I agree that I will not incorporate, or permit to be
incorporated, Prior Inventions (defined below) in any Company Inventions
(defined below) without Company’s prior written consent. In addition, I agree
that I will not incorporate into any Company software or otherwise deliver to
Company any software code licensed under the GNU GPL or LGPL or any other
license that, by its terms, requires or conditions the use or distribution of
such code on the disclosure, licensing, or distribution of any source code owned
or

1



--------------------------------------------------------------------------------



 



licensed by Company. I have disclosed on Exhibit A a complete list of all
Inventions that I have, or I have caused to be, alone or jointly with others,
conceived, developed, or reduced to practice prior to the commencement of my
employment by Company, in which I have an ownership interest or which I have a
license to use, and that I wish to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”). If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. If, in the course of my employment with Company, I incorporate a
Prior Invention into a Company process, machine or other work, I hereby grant
Company a non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.
     2.3 Assignment of Company Inventions. Subject to the section titled
“Government or Third Party” and except for Inventions that I can prove qualify
fully under the provisions of California Labor Code section 2870 and I have set
forth in Exhibit A, I hereby assign and agree to assign in the future (when any
such Inventions or Intellectual Property Rights are first reduced to practice or
first fixed in a tangible medium, as applicable) to Company all my right, title,
and interest in and to any and all Inventions (and all Intellectual Property
Rights with respect thereto) made, conceived, reduced to practice, or learned by
me, either alone or with others, during the period of my employment by Company.
Inventions assigned to Company or to a third party as directed by Company
pursuant to the section titled “Government or Third Party” are referred to in
this Agreement as “Company Inventions.”
     2.4 Obligation to Keep Company Informed. During the period of my employment
and for one (1) year thereafter, I will promptly and fully disclose to Company
in writing (a) all Inventions authored, conceived, or reduced to practice by me,
either alone or with others, including any that might be covered under
California Labor Code section 2870, and (b) all patent applications filed by me
or in which I am named as an inventor or co-inventor.
     2.5 Government or Third Party. I also agree to assign all my right, title,
and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by Company.
     2.6 Enforcement of Intellectual Property Rights and Assistance. During the
period of my employment and thereafter, I will assist Company in every proper
way to obtain and enforce United States and foreign Intellectual Property Rights
relating to Company Inventions in all countries. In the event Company is unable
to secure my signature on any document needed in connection with such purposes,
I hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect as if executed by me.
3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Inventions made by me during the period of my employment by
Company, which records shall be available to, and remain the sole property of,
Company at all times.
4. Additional Activities. I agree that (a) during the term of my employment by
Company, I will not, without Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company, and (b) for the period of my employment
by Company and for one (l) year thereafter, I will not, either directly or
indirectly, solicit or attempt to solicit any employee, independent contractor,
or consultant of Company to terminate his, her or its relationship with Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.
5. Return Of Company Property. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information of Company and certify in writing that I have fully
complied with the foregoing obligation. I agree that I will not copy, delete, or
alter any information contained upon my Company computer before I return it to
Company. I further agree that any property situated on Company’s premises and
owned by Company is subject to inspection by Company personnel at any time with
or without notice. Prior to leaving, I will cooperate with Company in attending
an exit interview and completing and signing Company’s termination statement.
6. Notification Of New Employer. In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement, by Company’s providing a copy of this
Agreement or otherwise.
7. General Provisions.
     7.1 Governing Law and Venue. This

2



--------------------------------------------------------------------------------



 



Agreement and any action related thereto will be governed, controlled,
interpreted, and defined by and under the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. I hereby expressly consent to the
personal jurisdiction and venue in the state and federal courts for the county
in which Company’s principal place of business is located for any lawsuit filed
there against me by Company arising from or related to this Agreement.
     7.2 Severability. If any provision of this Agreement is, for any reason,
held to be invalid or unenforceable, the other provisions of this Agreement will
be unimpaired and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.
     7.3 Survival. This Agreement shall survive the termination of my employment
and the assignment of this Agreement by Company to any successor-in-interest or
other assignee and be binding upon my heirs and legal representatives.
     7.4 At-Will Employment. I agree and understand that nothing in this
Agreement shall confer any right with respect to continuation of employment by
Company, nor shall it interfere in any way with my right or Company’s right to
terminate my employment at any time, with or without cause and with or without
advance notice.
     7.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
any such notice will be considered to have been given five (5) business days
after it was mailed, as evidenced by the postmark. If delivered by courier or
express mail service, any such notice shall be considered to have been given on
the delivery date reflected by the courier or express mail service receipt. Each
party may change its address for receipt of notice by giving notice of such
change to the other party.
     7.6 Injunctive Relief. I acknowledge that, because my services are personal
and unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.
     7.7 Waiver. Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of any other provision or
of such provision on any other occasion.
     7.8 Export. I agree not to export, directly or indirectly, any U.S.
technical data acquired from Company or any products utilizing such data, to
countries outside the United States, because such export could be in violation
of the United States export laws or regulations.
     7.9 Entire Agreement. The obligations pursuant to sections of this
Agreement titled “Confidentiality” and “Inventions” shall apply to any time
during which I was previously employed, or am in the future employed, by Company
as an independent contractor if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matters hereof and supersedes and merges all prior communications between us
with respect to such matters. No modification of or amendment to this Agreement,
or any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and the CEO of Company. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

3



--------------------------------------------------------------------------------



 



     This Agreement shall be effective as of the first day of my employment with
Company.

      EMPLOYEE:   COMPANY:  
I acknowledge that I have read and
  Accepted and agreed:
understand this agreement and have been
   
given the opportunity to discuss it with
   
independent legal counsel.
   

                                  /s/ Thomas Thimot       /s/ Kenneth D. Denman
           
 
  (Signature)           (Signature)                
 
                               
By:
  Thomas Thimot       By:   Kenneth D. Denman                                  
           
 
                               
Title:
  President and CEO       Title:   Chairman and CEO                
 
 
 
         
 
               
Date:
  12/9/2005       Date:   12/9/05                
 
 
 
         
 
               
Address:
  1421 McCarthy Blvd. Milpitas       Address:   3800 Bridge Parkway, Redwood
Shores, CA 94065                
 
 
 
         
 
               

4



--------------------------------------------------------------------------------



 



EXHIBIT A
INVENTIONS
1. Prior Inventions Disclosure. The following is a complete list of all Prior
Inventions:
þ       None
o       See immediately below:

     
 
   
 
   
 
   

2. Limited Exclusion Notification.
     This is to notify you in accordance with Section 2872 of the California
Labor Code that the foregoing Agreement between you and Company does not require
you to assign or offer to assign to Company any Invention that you develop
entirely on your own time without using Company’s equipment, supplies,
facilities or trade secret information, except for those Inventions that either:
     a. Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or
     b. Result from any work performed by you for Company.
     To the extent a provision in the foregoing Agreement purports to require
you to assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
     This limited exclusion does not apply to any patent or Invention covered by
a contract between Company and the United States or any of its agencies
requiring full title to such patent or Invention to be in the United States.

A-1